Citation Nr: 18100408
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 05-06 904
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a right arm disorder, to include osteochondroma of the right humerus, is remanded for additional development.
The Veteran had active duty service from January 1965 to March 1965.  The Veteran died in August 2015; the appellant is the Veterans widow and has been substituted as the appellant for purposes of this appeal.
This matter comes before the Board of Veterans Appeals (Board) from a December 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in July 2007, and in October 2015 the issue was dismissed due to the Veterans death, but in November 2016 the Veterans widow was substituted as the appropriate party.  Most recently the Board remanded this issue in February 2017. 
This matter must be remanded for an additional medical opinion.  
The Board previously remanded this appeal for an opinion as to whether a right arm disorder clearly and unmistakably pre-existed service, and if so, whether the disorder was clearly and unmistakably not aggravated beyond normal progression during service.  An adverse opinion was obtained in March 2017; however, the opinion simply stated osteochondroma was a chronic condition that clearly and unmistakably pre-existed service without explaining the basis for that opinion.   
The matter is REMANDED for the following action:
1. Send the file to an appropriate physician to review and offer an opinion as to the following:
(a.) Whether it is clear and unmistakable that the Veteran had a right arm disorder that pre-existed his entry into military service.  The Board notes that the Veteran was diagnosed with osteochondroma of the humerus approximately two months after entering service.  The examiner should discuss whether this condition could have developed in a matter of two months or whether it would have clearly pre-existed service.  
(b.) If a right arm disorder clearly and unmistakably pre-existed service, the examiner should comment on whether that disorder clearly and unmistakably was not aggravated during service.  If the severity of the disability increased during service, the examiner is asked to address whether the increase was clearly and unmistakably due solely to the natural progression of the disorder.  
(c.) If it is not clear and unmistakable both that a right arm disorder pre-existed service and was not aggravated by service, the examiner should (for legal reasons) assume the Veteran was without disability of the right arm at entry into service.  With this in mind the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran during his lifetime had a right arm disorder that onset during his military service or was otherwise related to his military service.  
As the Board is precluded from making any medical determinations, a rationale for all opinions offered is necessary for the opinion to be adequate for adjudication purposes.  
2. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel

